GILBERT, Circuit judge
(dissenting). The decisions of the supreme court, referred to in the opinion of the majority of the court, establish beyond question that it is the filing of the writ that removes the record from the inferior to the appellate court; but I am unable to concur in the view that it is essential to the filing of the writ that the indorsement of that fact be entered thereupon by the clerk.
At common law, the file was a thread or string or wire upon which writs and other papers in courts were fastened and filed for safekeeping and for ready reference. To file a paper meant to place it upon the string or file where it belonged. The American courts, in interpreting the word “file,” or “filing,” have uniformly had in view the derivation of the word and its common-law signification; and they have held that a paper is filed when it is delivered to the proper officer, and is by him received to be kept on file, and that it is not the clerical act of indorsing the paper, but tiie fact *622of its receipt by the proper officer or custodian, and its lodgment in his office, that constitutes a filing. They have held, moreover, that, while the indorsement is the best evidence of the fact that a paper has been filed, proof of the filing may be otherwise made. This doctrine has been applied alike to the filing of pleadings and transcripts in courts, and the filing of deeds and mortgages for record. Bishop v. Cook, 13 Barb. 326; Bettison v. Budd, 21 Ark. 578; Gorham v. Summers, 25 Minn. 81; Peterson v. Taylor, 15 Ga. 483; Colchen v. Ninde, 120 Ind. 88, 22 N. E. 94; Hook v. Fenner, 18 Colo. 283, 32 Pac. 614; Harrison v. Clifton, 75 Iowa, 736, 38 N. W. 406; Lessing v. Gilbert (Tex. Civ. App.) 27 S. W. 751; Cook v. Hall, 1 Gilm. 575; Powers v. State, 87 Ind. 144; Reed v. Acton, 120 Mass. 130. The only cases holding otherwise are — First, those in which the statute or rule of court requires that the indorsement be entered upon the paper by the clerk as a part of the filing; and, second, cases in which question has arisen concerning the payment of the clerk’s fees for filing, and his right to recover the same has been made to depend upon whether or not he had discharged' all of his official duty by making the. proper indorsement upon the papers filed by him. • Of the first class is the case of Pinders v. Yager, 29 Iowa, 468. Under the rule of the circuit courts of Iowa, the clerk could refuse to file a transcript on appeal from a justice’s court unless his fee was paid or secured. It was held that, on his refusal to file for nonpayment of .his fees, the transcript did not become a record of the court. In a recent decision of the supreme court of that state (Harrison v. Clifton, supra), a case which arose after the abrogation of the rule above referred to, it was held, under section 3584 of the Code (providing that, “upon the return of the justice being filed in the office of the clerk, the cause shall be deemed in the circuit court”), that the deposit of the transcript was a sufficient filing. Of the second class is the case of Amy v. Shelby Co., Fed. Cas. No. 345, which was a contention concerning the proper fees to be allowed to the clerk, the decision of which, I submit, is not pertinent to any question presented in this case. Nor do I deem it an important consideration, in determining what is the effect of simply lodging a writ of error with the clerk of the court below, that unless the writ of error has been indorsed as filed, and an entry thereof made in the docket or the fee book of the clerk of the lower court, no evidence exists in that court after the writ has been returned to indicate the fact that the writ has been sued out. The writ is lodged with the clerk for the purpose of removing the case from the jurisdiction of the lower court. He makes his return to the writ, and sends the original thereof to this court, together with his transcript. If, after indorsing upon such writ the fact that it was filed, the clerk .should neglect to make an entry to that effect in his docket or fee book, the jurisdiction of this court would certainly not be affected by such omission, notwithstanding the fact that nothing remained on record in the lower court to indicate that its jurisdiction over the cause had ceased. The appeal could not be dismissed by this court upon the ground thfit the lower court had before it no record to indicate the fact of the' filing of the writ. That fact could, un*623doubtedly, be proven aliunde, if necessary.. The return of the writ to this court in the case before us is evidence to us that it has been filed in the court below. Further evidence is afforded in the affidavit of the clerk which has been filed in this court showing that the original writ was delivered to and lodged and filed with the clerk on the date which it bears. This, in my opinion, constitutes sufficient proof of the fact of the filing of the writ in the court below, and gives this court jurisdiction to entertain the same.